Citation Nr: 0520727	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-11 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing loss, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to June 
1945.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 ROIC decision that 
assigned an increased rating of 30 percent for service-
connected bilateral hearing loss.  

On March 10, 2004 the veteran's motion to advance his case on 
the docket was granted pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).  

In March 2004, the Board remanded the veteran's claim for 
increase for further evidentiary development.  

In a June 2005 rating action, the RO assigned an increased 
rating of 50 percent for the service-connected hearing loss, 
effective on March 24, 2004.  

In a June 2005, VA Form 646, an evaluation greater than 30 
percent prior to March 24, 2004 was requested.  The Board 
notes that the veteran's earlier effective date claim has not 
yet been adjudicated by the RO and is not in appellate 
status.  Thus, the earlier effective date issue is referred 
by to the RO for the appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

Essentially, it is now asserted that his bilateral hearing 
loss disability is more severe than it has been evaluated in 
connection with the current appeal.  

In the June 2005 VA Form 646 and July 2005 Informal Hearing 
Presentation, it was note that additional medical had been 
submitted to support the assertion of increased hearing 
disability.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
any additional records referable to 
recent treatment received for his 
bilateral hearing loss.  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination for the purpose of 
determining the current severity of the 
service-connected bilateral hearing loss 
disability.  All tests and studies deemed 
necessary by the examiner should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner in this 
regard should review the recently 
submitted medical in evaluating the 
severity of the service-connected hearing 
disability.  The rationale for all 
opinions expressed should be provided.  

3.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




